Citation Nr: 1451727	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  13-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 


FINDING OF FACT

In November 2014, prior to the promulgation of a decision regarding the issue of a higher initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The Veteran's appeal for a higher initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in November 2014, the Veteran withdrew the appeal for a higher initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 38 C.F.R. § 20.204. Accordingly, the appeal regarding that issue is dismissed.









ORDER

The issue of a higher initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


